

116 S1173 RS: Emergency Medical Services for Children Program Reauthorization Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 137116th CONGRESS1st SessionS. 1173IN THE SENATE OF THE UNITED STATESApril 11, 2019Mr. Casey (for himself, Mr. Alexander, Mrs. Hyde-Smith, Ms. Baldwin, Mr. Schatz, Mr. Brown, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsJuly 9, 2019Reported by Mr. Alexander, without amendmentA BILLTo amend the Public Health Service Act to reauthorize the Emergency Medical Services for Children
			 program.
	
 1.Short titleThis Act may be cited as the Emergency Medical Services for Children Program Reauthorization Act of 2019.
 2.Reauthorization of the Emergency Medical Services for Children programSection 1910(d) of the Public Health Service Act (42 U.S.C. 300w–9(d)) is amended by inserting before the period the following: , and $22,334,000 for each of fiscal years 2020 through 2024.July 9, 2019Reported without amendment